Citation Nr: 1828617	
Decision Date: 05/11/18    Archive Date: 05/18/18

DOCKET NO.  14-43 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to an increased initial rating in excess of 30 percent for depressive disorder.

6.  Entitlement to a compensable rating for prostatectomy scar.

7.  Entitlement to an increased initial rating in excess of 10 percent for thorax scar.

8.  Entitlement to service connection for bronchitis, to include as secondary to service-connected squamous cell carcinoma bilateral lungs.

9.  Entitlement to an increased rating for squamous cell carcinoma, bilateral lungs, status post bilateral wedge resection, rated as 60 percent disabling prior to July 1, 2015, and noncompensable thereafter, to include whether the reductions from 100 percent to 60 percent, and from 60 percent to noncompensable were proper.

10.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2014, January 2015 and April 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran appeared for a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in June 2017. On the record, the Veteran withdrew his claims for entitlement to service connection for bilateral hearing loss, tinnitus, bilateral knee disorder; and his claims for entitlement to increased evaluations for service-connected depressive disorder, prostatectomy scar, and thorax scar.  A transcript of the hearing has been associated with the electronic file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bronchitis, entitlement to an increased rating for squamous cell carcinoma, bilateral lungs and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and his representative if further action is required on his part.


FINDING OF FACT

At the January 2018 Board hearing, prior to the promulgation of a Board decision on the appeal, the Veteran withdrew his appeal seeking entitlement to service connection for bilateral hearing loss, tinnitus, bilateral knee disorder; and for entitlement to increased evaluations for service-connected depressive disorder, prostatectomy scar, and thorax scar.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met with respect to the issues of entitlement to service connection for bilateral hearing loss, tinnitus, bilateral knee disorder; and his claims for entitlement to increased evaluations for service-connected depressive disorder, prostatectomy scar, and thorax scar.  
38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2017).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  In the present case, the Veteran testified, on the record, at his January 2018 videoconference hearing before the undersigned Veterans Law Judge that he wished to withdraw from appellate review his claims for entitlement to service connection for bilateral hearing loss, tinnitus, bilateral knee disorder; and his claims for entitlement to increased evaluations for service-connected depressive disorder, prostatectomy scar, and thorax scar.  As a result, there remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction over these issues, and this appeal is dismissed with respect to said issues.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran is seeking service connection for bronchitis in addition to an increased rating for his service-connected squamous cell carcinoma bilateral lungs.  At his videoconference hearing, the Veteran testified that he had been hospitalized on different occasions in the prior six months due to bronchitis and infections.  The VLJ noted that the Veteran was using an oxygen tank at the time of the hearing.  The Veteran's representative contended that all the Veteran's respiratory conditions were related.  In addition, the Veteran's private physician, Dr. G., submitted a statement in April 2018 which reported that the Veteran had been on continuous oxygen since November 2014 and noted that a December 2017 CT scan noted a lung nodule.  The Veteran was last afforded a VA examination in December 2014.  The Board finds that the Veteran's testimony and additional medical evidence reflect a worsening of the Veteran's respiratory symptoms.  As the Veteran was last afforded a VA examination in December 2014, a new VA examination should be scheduled to assess the current nature and severity of his service-connected squamous carcinoma, bilateral lungs, and to determine if the Veteran has a current diagnosis of bronchitis that is secondary to his service-connected squamous cell carcinoma, bilateral lungs.  When a Veteran indicates that his disability has increased since his last VA examination, a reexamination should be scheduled.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding an examination necessary where a Veteran alleged worsening).

On remand, the VA examiner is asked to review the entire record, including but not limited to the December 2014 VA examination.  The Veteran's file should be updated to include any recent VA treatment records that are not of record.  The Veteran should also be provided with an opportunity to submit any private medical records addressing the current nature and severity of his squamous cell carcinoma, bilateral lung.

Additionally, the Board finds that the Veteran's entitlement to a TDIU is inextricably intertwined with his claims currently on appeal.  Therefore, the Board finds that the claim for a TDIU must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding, pertinent VA treatment records and associate them with the electronic file.  If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  Provide the Veteran an opportunity to submit any outstanding private treatment records relating to the current nature and severity of his squamous cell carcinoma, bilateral lungs, and his claimed bronchitis.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the electronic file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

3.  After the above development has been completed, schedule the Veteran for a VA examination with the appropriate professional to determine the current nature and severity of his squamous cell carcinoma, bilateral lungs.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service connected squamous cell carcinoma bilateral lungs.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.

The examiner is asked to provide opinions as to the following:

a)  The examiner should set forth all current complaints and findings pertinent to the Veteran's squamous cell carcinoma, bilateral lungs.

b)  In addition to assessing the Veteran's current status and symptomatology, the VA examiner is asked, to the extent possible, to provide a retrospective commentary on the severity of the symptoms of the Veteran's squamous cell carcinoma, bilateral lungs from December 1, 2014.  

c)  The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's squamous cell carcinoma, bilateral lungs, either alone, or in combination with any other disability, requires the Veteran to continually use oxygen to assist in his breathing.

d)  If the examiner finds that the Veteran has a diagnosis of bronchitis, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that bronchitis was caused or worsened beyond natural progression (aggravated) by the Veteran's service-connected squamous cell carcinoma, bilateral lungs.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

A complete rationale for any opinions expressed should be set forth. If the examiner cannot provide an above opinion without resorting to speculation, (s)he should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4.  Then, readjudicate the appeal.  If the benefits sought are not granted in full, furnish the Veteran a Supplemental Statement of the Case and, after allowing the appropriate period of time for response, return the case to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


